Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           20-JAN-2021
                                                           02:08 PM
                                                           Dkt. 13 OGAC
                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


               JOHN S. GAILLIARD and JODI L. GAILLIARD,
                   Respondents/Plaintiffs-Appellees,

                                   vs.

                ELIZABETH RAWSTHORNE and WILLIAM BATES,
                   Petitioners/Defendants-Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 14-1-00366K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Petitioners/Defendants-Appellants’ Application for
 Writ of Certiorari filed on November 30, 2020, is hereby
 accepted.
             IT IS FURTHER ORDERED that no oral argument will be
 held in this case.     Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
 for retention of oral argument.
             DATED:   Honolulu, Hawaiʻi, January 20, 2021.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Michael D. Wilson
                                  /s/ Todd W. Eddins